Citation Nr: 0805938	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-02 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to payment or reimbursement of an unauthorized 
emergency room visit on July 14, 2005, at Valley Memorial 
Hospital in Livermore, California.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 determination of the 
VA Palo Alto Health Care System in Palo Alto, California, 
wherein reimbursement or payment by VA of the cost of 
unauthorized medical services provided on July 14, 2005, by a 
non-VA medical facility, Valley Memorial Hospital, was 
denied.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has a combined service-connected disability 
rating of 60 percent and is not in receipt of a total 
disability rating based on individual unemployability.  

3.  The veteran's symptoms associated with right knee 
arthroscopy on July 14, 2005, were not of such nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
non-VA medical expenses incurred on July 14, 2005 are not 
met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.120, 17.1000 - 17.1008 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision

In a November 2005 personal statement, the veteran stated 
that she went to the emergency room at Valley Memorial 
Hospital due to severe pain, coughing up blood, and a 
possible blood clot after right knee arthroscopy was 
performed two days ago at the VA Medical facility in Palo 
Alto, California.  She explained that during her visit at the 
emergency room, she received a phone call from the VA 
Orthopedic Clinic in Livermore, California, stating that a 
physician could see her that day for her condition.  The 
veteran went to the VA clinic before the physician at Valley 
Memorial Hospital performed a series of test to determine 
whether the "coughed-up" blood was due to a blood clot.  
The veteran asserts that her condition upon arrival to Valley 
Memorial Hospital was of an emergent nature and the closest 
VA facility was approximately two hours away.  

Reimbursement for expenses not previously authorized is 
permitted only under the following circumstances:  (a) 
treatment was for (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service- 
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service- 
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise or practical.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.

In the first instance, the veteran does not meet all of the 
criteria of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  While 
the veteran has service-connected disabilities to satisfy 
criteria (a),  the veteran does not meet the criteria under 
(b), as will be explained below.  Since at least one of the 
three requirements of 38 U.S.C.A. § 1728 and 38 C.F.R. § 
17.120 has not been met, the Board need not further discuss 
the remaining elements, and entitlement must be denied under 
these provisions.  

The Board also notes that payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L. No. 106-117, 113 Stat. 1553 (1999).  The provisions 
of the Act became effective as of May 29, 2000.  To be 
eligible for reimbursement under this authority the veteran 
has to satisfy all of the following conditions:  

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

Review of the record shows that the veteran sought treatment 
at the emergency room of the Valley Memorial Hospital on July 
14, 2005.  The emergency room triage record indicates that 
the veteran was conscious, oriented, and walking when 
admitted to the emergency room, and treatment upon admission 
was considered a "three" on the triage acuity system.  The 
veteran complained of post-operative bleeding and chest 
heaviness.  She assessed her pain level as 9.5 out of 10.  

As previously mentioned, no physical examination of the 
veteran was conducted because the veteran received 
notification from the VA medical facility in Livermore that a 
physician was available.  Primarily at issue in this case is 
whether the treatment provided on July 14, 2005, was on an 
emergent basis as defined by applicable law.  An emergency is 
defined as "a sudden, generally unexpected occurrence or set 
of circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (citations omitted) 
(emphasis in original).  The Board notes that 38 C.F.R. § 
17.1002, one of the regulations implementing the Veterans 
Millennium Health Care and Benefits Act, defines emergency 
services.  See 38 C.F.R. § 17.1002(b).  Under 38 C.F.R. § 
17.1002, emergency services exist where treatment is for a 
condition of such a nature that a prudent lay person would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health, and indicates that this standard is met if there is 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possesses an average knowledge of 
health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).  

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the initial evaluation and treatment for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  

Nonetheless, in this case, the evidence of record establishes 
that the veteran's condition was not of such nature that any 
delay in seeking immediate medical attention would have been 
hazardous to life or health.  While the veteran specifically 
reported in her personal statements of record that she was 
coughing up blood and there was a "suspected blood clot," 
the emergency department record does not objectively confirm 
the aforementioned.  The report merely notes complaints of 
post operative bleeding [from knee surgery] and chest 
heaviness.  The Board acknowledges the veteran's reported 
pain intensity on arrival as a 9.5 on a scale of 0 to 10.  
However, contrary to the veteran's assertions of needing 
immediate medical attention, the veteran admitted to leaving 
the emergency room prior to receiving any treatment and 
driving to the nearest VA facility, which by her own accounts 
was at least 2-3 hours away.  Moreover, the Board emphasizes 
that the medical records show that the veteran presented to 
the emergency room without fever, with normal vital signs, 
and was not in any acute distress, according to the emergency 
room record.  Although the veteran has asserted that she felt 
a delay would be hazardous to life or health, the decision 
hinges on what the "prudent layperson would think" and the 
veteran's actions which are contrary to seeking immediate 
medical attention.  Nothing in the record indicates that the 
veteran's condition placed her health in serious jeopardy, 
impairment, or dysfunction, and it would not be reasonable to 
believe as such.  While post operative bleeding and chest 
heaviness could arguably rise to the level of "hazardous to 
life or health," in this case, the emergency room report and 
other evidence of record show that she walked into the ER 
with essentially normal vital signs, that she left the ER 
without receiving treatment, that she drove several hours to 
a VA facility to receive treatment, and that her symptoms 
were alleviated.  There is no evidence of record that 
indicates that the veteran's severe pain prevented her from 
driving to the nearest VA facility, which she ultimately did.  
The Board concludes that the competent, probative medical 
evidence indicates the private medical care sought and 
received on July 14, 2005, was not rendered for "emergency 
treatment" as defined by applicable law, and the claim must 
be denied.  

As for the issue of whether a VA facility was feasibly 
available, the veteran has raised several contentions 
regarding the closest VA facility.  In an October 2005 
personal statement, the veteran stated that the closest VA 
facility was three hours away by car, and in a November 2005 
personal statement, the veteran stated that "VA facilities 
were 2 hours away . . . ."  The Board notes that the veteran 
ultimately received treatment at a VA facility after leaving 
the private facility's ER department.  As such, the evidence 
of record establishes that a facility was reasonably 
available, as the veteran left the ER to receive VA 
treatment.  In any event, further development is not 
warranted because the Board has already found that the 
condition of "emergency treatment" has not been met.  The 
Board observes that failure to meet any one condition is 
fatal to the claim.  See Melson v. Derwinski, 1 Vet. App. 334 
(1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).  

In arriving at this decision, the Board notes that the only 
reports of medical emergency come from the veteran.  As a 
layperson, she is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability or a determination that a particular 
situation constitutes a medical emergency.  38 C.F.R. § 
3.159(a) (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); see generally, Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (lay evidence can be competent to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous diagnosis, or (3) 
lay testimony describing symptoms at the time supports a 
later diagnosis by a medical profession).

Accordingly, for the reasons stated above, the Board finds 
that the veteran does not meet the criteria 38 U.S.C.A. §§ 
1725, 1728 and 38 C.F.R. §§ 17.120, 17.1002 for payment or 
reimbursement of unauthorized medical expenses resulting from 
the emergency treatment on July 14, 2005, and the veteran is 
not entitled to reimbursement of the medical expenses 
incurred at Valley Memorial Hospital, and there is no doubt 
to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board notes that the Secretary has issued implementing 
regulations, setting out specific duties for notifying and 
assisting claimants in developing evidence.  38 C.F.R. 
§§3.156(a), 3.159, 3.326(a) (2007).  Those regulations, 
however, are applicable only to the claims governed by 38 
C.F.R. Part 3; thus, they do not apply to this case, in which 
the governing substantive regulations reside in Part 17 of 
title 38, Code of Federal Regulations.  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 1001).  

However, assuming without deciding that the VCAA applies, the 
Board finds that each of the four content requirements of a 
VCAA notice has been fully satisfied. The veteran was 
provided adequate notice as to the evidence needed to 
substantiate her claim as stated in the October 2005 VCAA 
letter.  VA made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the veteran's possession.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The pertinent evidence includes the veteran's 
private treatment records dated July 2005.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the veteran's 
claim for entitlement to payment or reimbursement of an 
unauthorized emergency room visit on July 14, 2005.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concluded above, the preponderance of 
the evidence is against the veteran's pending claim, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to payment or reimbursement of an unauthorized 
emergency room visit on July 14, 2005, at Valley Memorial 
Hospital in Livermore, California is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


